Sutton, J.
1. It appearing in this case that the testimony objected to by the plaintiff was not injurious or prejudicial to her, it was harmless error to admit it, and a new trial should not be granted on this ground. Lindsey v. Lindsey, 14 Ga. 657; Williams v. Hamilton, 30 Ga. 968; Thompson v. Thompson, 77 Ga. 692 (3 S. E. 261) ; Mayor &c. of Gainesville v. Caldwell, 81 Ga. 76 (7 S. E. 99) ; Hollingsworth v. Howard, 113 Ga. 1099 (31 S. E. 465) ; Travelers Ins. Co. v. Thornton, 119 Ga. 455 (46 S. E. 678) ; McGriff v. McGriff, 154 Ga. 560 (115 S. E. 21).
2. It was not error for the court to permit the defendant to testify that he was seventy years old, such evidence being relevant as tending to show the improbability of the defendant’s being the father of the plaintiff’s illegitimate child and of his having entered into the contract as claimed by the plaintiff.
3. The court did not err in refusing to allow the father of the plaintiff to testify that his daughter was weak-minded, such evidence not being material to any of the issues involved.
*669Decided September 20, 1932.
B. D. Smith, John T. Ferguson, for plaintiff.
Fulwood & Fulwood, B. B. Forrester, Q. A. Christian, for defendant.
4. While the evidence was conflicting, it amply supports the verdict, and the court did not err in overruling the motion for new trial.

Judgment affirmed.

Jenkins, P. J., and Stephens, J., coneur.